United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Shaw Island, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1063
Issued: September 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 12, 2007 appellant filed a timely appeal from the February 22, 2007 decision
of the Office of Workers’ Compensation Programs terminating her medical and wage-loss
benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation for wage-loss and medical benefits effective February 22, 2007.
FACTUAL HISTORY
On September 6, 2001 appellant, then a 53-year-old postmaster, sustained a lower back
injury while lifting a heavy mail sack. On January 30, 2002 the Office accepted her claim for
low back strain.
On May 29, 2002 the Office issued a notice of proposed termination of appellant’s
benefits on the basis of a report by a second opinion physician, Dr. Harry Reese, a Board-

certified orthopedic surgeon. In a May 20, 2002 report, Dr. Reese stated that appellant presented
no evidence of continuing lumbar strain and no evidence that her preexisting degenerative disc
disease had been aggravated by the accepted injury. He also stated that she had developed a
subjective chronic pain syndrome. Dr. Reese found that appellant had reached maximum
medical improvement and had no objective symptoms that would limit her ability to work.
In response to the notice of proposed termination, appellant contended that the Office had
disregarded the March 28, 2002 report of Dr. Jongsoo Park, a Board-certified neurologist, who
obtained a magnetic resonance imaging (MRI) scan and diagnosed multilevel degenerative disc
disease, which was causing dynamic and axial loading back pain. In a June 3, 2002 report,
Dr. Franklin Bjorseth, a Board-certified family physician, indicated that she had ongoing spinal
injuries related to her accepted employment injury. He noted that appellant’s ongoing
radiculopathy suggested that her back pain was sprain related rather than disc related.
On September 25, 2002 Dr. Bjorseth diagnosed a low back injury, with associated
radiculopathy and chronic pain, and situational stress with associated depression. He stated that
appellant’s condition had been essentially unchanged since her injury in September 2001, despite
physical therapy and medication. Dr. Bjorseth found that her job requirements of lifting,
twisting and bending were outside of her physical limitations and that they could lead to further
serious harm. He also stated that appellant continued to be minimally impacted by stress-related
depression that arose in 1998 and which was being treated by medication.
On September 3, 2002 the Office referred appellant to Dr. James Livermore, a Boardcertified orthopedic surgeon, to resolve the conflict in medical opinion between Dr. Reese and
Dr. Bjorseth. In an October 7, 2002 report, Dr. Livermore, stated that appellant’s objective
symptoms were most consistent with mechanical low back pain. He noted that, because he had
not received Dr. Reese’s report or the MRI scan that had been obtained by Dr. Park, he was
unable to provide a final evaluation. On November 29, 2002 after reviewing the missing medical
reports, he stated that the relatively continuous train of symptomology in appellant’s medical
history established that there was a relationship between her accepted injury and her current
symptoms. Dr. Livermore recommended that appellant not be required to lift more than 20
pounds on a regular basis as there was a strong likelihood that this would materially worsen her
symptoms.
On January 22, 2003 the Office sought clarification from Dr. Livermore about his
medical opinion. On March 14, 2003 Dr. Livermore stated that appellant’s underlying condition
of degenerative disc disease secondary to degenerative arthritis was materially worsened by her
employment injury. He stated that no further medical intervention was necessary. On March 27,
2003 the Office determined that Dr. Livermore’s opinion lacked rationale. Appellant was
referred to Dr. William Thieme, a Board-certified orthopedic surgeon, to resolve the conflict of
medical opinion.
On June 19, 2003 after a thorough physical and diagnostic examination, Dr. Thieme
diagnosed an acute employment-related lumbar sprain, which had aggravated appellant’s
preexisting lumbar degenerative arthritis and progressed to chronic low back pain syndrome. He
based his opinion on the continuity of low back symptoms from the date of injury forward and
the absence back pain associated with her preexisting degenerative arthritis prior to that time.

2

Dr. Thieme opined that the aggravation was permanent and noted that, while there was a chance
appellant would have developed low back pain symptoms even absent the employment injury, it
would likely not have happened when it did. He noted that the radicular symptoms in appellant’s
left leg were not corroborated by physical examination or diagnostic tests. In addition to the
orthopedic conditions, Dr. Thieme diagnosed possible work-related depressive disorder and
recommended that appellant be examined by a psychiatrist to determine whether she was
clinically depressed and whether this condition was related to her accepted employment injury.
He stated that she had no other conditions related to the mechanism of injury other than lumbar
sprain.
On July 21, 2003 the Office sought clarification of Dr. Thieme’s opinion and provided
appellant’s medical history, which had been largely absent from the materials it initially sent.
On September 11, 2003 Dr. Thieme responded that the additional records did not change his
previous opinions, though he did again stress his concern that appellant was clinically depressed.
On December 12, 2003 the Office accepted appellant’s claim for aggravation of lumbar
arthritis and requested an opinion from Dr. Bjorseth on the relation of appellant’s possible
depression to her employment injury.
On January 16, 2004 Dr. Bjorseth stated that appellant’s injuries had not sufficiently
healed to allow her to return to work. He opined that appellant’s preexisting depression had been
exacerbated by chronic pain and disability related to her employment injury. On April 6, 2004
the Office referred appellant to Dr. Larry Bornstein, a Board-certified psychiatrist for a second
opinion on her psychological condition.
On April 27, 2004 Dr. Bornstein diagnosed moderate, recurrent major depression based
on symptoms of anhedonia, dysphoria, hopelessness, pessimism, anxiety, disturbed sleep and
disturbed appetite. He opined that appellant’s depression was partially related to her
employment injury and that a preexisting post-traumatic stress disorder and depression were not
current factors in her condition. Dr. Bornstein stated that appellant needed aggressive treatment
to control her depression. He noted that significant depression could diminish the capacity for
concentration and the ability to perform a job at maximum efficiency. Dr. Bornstein found that
appellant would be unable to work until her depression was adequately treated. On December 1,
2004 the Office accepted appellant’s claim for moderate recurrent major depression and
authorized treatment. On May 21, 2005 Dr. Bjorseth stated that appellant was still disabled
because of situational depression, pain and chronic back injury.
On November 3, 2005 appellant was referred for a psychiatric evaluation with
Dr. Gwenyth McConnell, a Board-certified psychiatrist. On December 10, 2005 Dr. McConnell
opined that appellant’s depression was growing worse and, along with her post-traumatic stress
disorder, was disabling her from work. She stated that results of appellant’s psychologist
diagnostic testing could not be used for diagnostic purposes, but indicated the pattern of an
unusually large number of psychological symptoms in an effort to gain immediate help for their
problems. Dr. McConnell stated that, as a result of her accepted injuries, appellant experienced a
“high degree of social isolation, financial distress and exacerbation of factors that contribute to
her depression.” She noted that appellant had not been treated for her depression and
recommended medication and psychotherapy as means to helping her return to work. On

3

February 8, 2006 the Office sought clarification of Dr. McConnell’s opinion. On February 10,
2006 Dr. McConnell opined that appellant’s accepted conditions exacerbated, but did not cause,
her depression and post-traumatic stress syndrome.
On June 20, 2006 the Office sought clarification from impartial medical examiner
Dr. Thieme on the causation of appellant’s spinal condition. On July 18, 2006 Dr. Thieme
responded that, in his June 2003 examination, he provided objective evidence of the ongoing
mechanical low back condition, including limited spinal motion, urinary incontinence, and
radiographic evidence of lumbar spondylitis. He opined that appellant’s current condition was
not based on the effects of natural progression of her preexisting condition.
On September 21, 2006 the Office noted that the last report on appellant’s physical
condition was from March 2004 and that a current medical report was needed to determine
whether appellant was eligible for vocational rehabilitation services. The Office referred
appellant for second opinion examinations by Dr. Eric Petrie, a Board-certified psychiatrist, and
Dr. Patrick Bays, a Board-certified osteopathic physician specializing in orthopedic surgery.
On October 14, 2006 Dr. Bays conducted a review of the medical record and a physical
examination. He found “severe and profound symptom magnification, with nonanatomic pain
behavior and subjective complaints far out of proportion to objective physical findings.”
Dr. Bays stated that a 2002 MRI scan showed very mild degenerative changes to the lumbar
spine. He opined that any temporary aggravation would have resolved in eight weeks and that
the underlying condition did not explain her subjective symptoms. Dr. Bays stated that appellant
had no orthopedic residuals from the accepted injury. On review of a videotape which showed
appellant walking a distance of 1.3 miles in December 2005, he noted that appellant’s movement
was very different from her movements in the examination room. Dr. Bays stated that there was
no reason for work-related restrictions.
On October 14, 2006 Dr. Petrie reviewed appellant’s psychiatric history, interpreted the
results of psychological tests and conducted a psychiatric examination. He diagnosed moderate
recurrent major depression, post-traumatic stress disorder, an occupational problem based on
feelings of anger at the employing establishment and a pain disorder with psychological overlay.
Dr. Petrie stated that appellant had answered a large number of questions in the psychological
diagnostic test in the extreme, which invalidated the test results and indicated conscious
distortion. He noted that a diagnostic test taken December 10, 2005 had yielded similar results.
Dr. Petrie stated that he was unable to provide a current diagnosis of a psychiatric nature related
to the traumatic back injury of September 6, 2001. He opined that her depression was not
causally related to the accepted back injuries as “her pain complaints and the associated degree
of disability are clearly in excess of that accounted for by residuals of the injury.” Dr. Petrie also
stated that appellant’s pain disorder was not caused by the accepted injury because the severity
of her complaints was markedly in excess of the objective symptoms found by Dr. Bays. He
stated that appellant’s prognosis for the pain disorder, “occupational problem,” and posttraumatic stress disorder were not very good, given her disability conviction, ongoing anger with
the employing establishment and the severity of her post-traumatic stress symptoms. Dr. Petrie
stated that intensive psychiatric treatment of her depression would allow appellant to gradually
increase her work hours from two to eight per day. He did not list any work restrictions, but

4

noted that appellant’s post-traumatic stress and pain disorders would make it difficult for her to
work at her date-of-injury job even if she were properly treated.
On November 14, 2006 the Office found a conflict of medical opinion between Dr. Bays
and Dr. Bjorseth over the issue of appellant’s level of disability. On November 20, 2006
appellant was referred to Dr. Donald Hubbard, a Board-certified orthopedic surgeon, to resolve
the conflict.
On December 5, 2006 Dr. Hubbard conducted an extensive review of appellant’s
orthopedic medical history, including the reports from prior second opinion physicians and
independent medical examiners. On physical examination, he noted pain associated with
flexion, extension, lateral bending and rotation of the thoracic and lumbar spines, a positive
supine straight leg raise test, pain with some ankle movements, reduced reflexes in the legs, and
tenderness of paraspinous muscles and spine near the thoracic spine. He did not have any
diagnostic images to review, though he had reports of previous tests in the medical history.
Dr. Hubbard opined that appellant’s low back strain had resolved because there was no objective
evidence of abnormal neurological or musculoskeletal symptoms. He stated that the accepted
condition of aggravation of lumbar arthritis had never been established with physiological tests,
such as epidural injections or computerized tomography (CT) scans, to confirm the MRI scan
findings. Dr. Hubbard stated that the historic diagnosis of lower extremity pain and
radiculopathy had never been confirmed objectively and that the chronic low back pain
syndrome was multifactoral and best described by Dr. Petrie’s report.
Dr. Hubbard opined that, from an objective neuromusculoskeletal viewpoint, appellant
had no residuals of lower back strain or aggravation of lumbar arthritis. He stated that any
aggravation or strain would have resolved within eight weeks and that appellant’s subjective
complaints were not confirmed by objective findings. Dr. Hubbard stated that appellant had no
preexisting musculoskeletal disability and noted that there was no confirmatory evidence linking
appellant’s lumbar arthritis to her lower back pain.
By notice dated January 9, 2007, the Office proposed termination of appellant’s medical
and wage-loss benefits on the basis of Dr. Hubbard’s opinion and Dr. Petrie’s opinion. The
Office found that Dr. Petrie’s psychiatric report was comprehensive, well reasoned and
established that appellant’s depression was not related to her employment injury. The Office
also noted that appellant had never been treated for her major depression. The Office further
found that Dr. Hubbard’s report was entitled to the special weight of the medical opinion
evidence and that it established that her back condition was no longer employment related.
On January 23, 2007 appellant responded to the proposed notice with a written statement
discussing her medical history and challenging the actions of the employing establishment and
the Office. She submitted administrative records, copies of internet research, and a report from
Dr. Bjorseth that was already of record. Appellant also filed a notice of recurrence, Form CA-2a,
contending that she had been injured during Dr. Bays’ examination, that the employing
establishment was stalking her, and that her trips to Seattle for medical examination were
causing pain and mental stress.

5

On February 15, 2007 the Office notified appellant that no action would be taken on her
claim for recurrence as her case was still open for medical treatment.
By decision dated February 22, 2007, the Office terminated appellant’s wage-loss and
medical benefits. The Office found that the information and arguments presented by appellant
did not establish her ongoing disability.
LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.1 The Office may not terminate compensation without
establishing that disability has ceased or that it is no longer related to the employment injury.2
The right to medical benefits for an accepted condition is not limited to the period of entitlement
for disability. To terminate authorization for medical treatment, the Office must establish that
appellant no longer has residuals of an employment-related condition, which would require
further medical treatment.3
The Federal Employees’ Compensation Act provides that, if there is a disagreement
between a physician making an examination for the United States and the physician of the
employee, the Secretary must appoint a third physician to make an examination.4 The
implementing regulation states that, if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second opinion physician or an Office
medical adviser or consultant, the Office must appoint a third physician to make an examination.
This is called a referee examination and the Office is required to select a physician who is
qualified in the appropriate specialty and who has had no prior connection with the case.5 It is
well established that, when a case is referred to an impartial medical specialist for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on
proper factual and medical background, must be given special weight.6
ANALYSIS
The Office accepted appellant’s claim for low back sprain, aggravation of lumbar arthritis
and moderate recurrent major depression. The issue to be determined is whether the Office has
met its burden of proof to establish that appellant has no remaining disability or residuals related
to her accepted injuries.

1

Elaine Sneed, 56 ECAB ___ (Docket No. 04-2039, issued March 7, 2005).

2

Mary A. Lowe, 52 ECAB 223, 224 (2001).

3

James F. Weikel, 54 ECAB 690 (2003).

4

5 U.S.C. §§ 8101-8193, 8123(a).

5

20 C.F.R. § 10.321.

6

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

6

In September 2006 the Office determined that the last narrative medical report related to
appellant’s physical condition was over two years old. It referred appellant to Dr. Bays, a Boardcertified osteopathic physician specializing in orthopedic surgery, to determine appellant’s
current physical condition and her eligibility for vocational rehabilitation. Dr. Bays found that
appellant had no orthopedic residuals from her accepted injury, as her strain and the aggravation
of her spinal arthritis would have resolved within eight weeks of the injury. He diagnosed severe
symptom magnification that was far out of proportion to objective physical findings. Dr. Bays’
opinion was in conflict with that of appellant’s physician, Dr. Bjorseth, a Board-certified family
practitioner, who stated in a January 2004 report and on a May 2005 work capacity evaluation
form that appellant was still disabled because of her back. The Board notes that the Office
properly referred appellant to impartial medical examiner Dr. Hubbard, a Board-certified
orthopedic surgeon, to resolve the conflict.
On December 5, 2006 Dr. Hubbard conducted an extensive review of appellant’s
orthopedic medical history and a thorough physical examination. He reported that appellant’s
condition was primarily normal, but that she had a positive supine straight leg raise test and
reduced reflexes in the legs. He noted some pain-related movement limitations associated with
flexion, extension, lateral bending and rotation of the thoracic and lumbar spines, pain with some
ankle movements, and tenderness around the thoracic spine. Dr. Hubbard stated that appellant
did not have preexisting musculoskeletal disability, but he also noted there was no confirmatory
evidence linking appellant’s current lower back pain to her lumbar arthritis.
Dr. Hubbard opined that appellant’s low back strain had resolved because there was no
objective evidence of neurological or musculoskeletal abnormalities. He noted that the accepted
condition of aggravation of lumbar arthritis had never been established with physiological tests,
such as epidural injections or CT scans. Dr. Hubbard stated that any aggravation or strain would
have resolved within eight weeks and that appellant’s subjective complaints were not confirmed
by objective findings. He opined that her chronic back pain syndrome was not an orthopedic
issue and was best defined by Dr. Petrie’s psychiatric report, which identified it as a pain
disorder with a psychological overlay.
Dr. Hubbard opined that, from an objective
neuromusculoskeletal viewpoint, appellant had no residuals of lower back strain or aggravation
of lumbar arthritis. The Board finds that Dr. Hubbard’s report is entitled to the weight of the
medical opinion evidence as it is based on a full and accurate medical history and is adequately
rationalized. Therefore the Office properly relied on this opinion to establish that appellant had
no remaining residuals related to her accepted low back sprain and aggravation of spinal arthritis.
With regard to appellant’s psychiatric condition, in January 2004 Dr. Bjorseth stated that
appellant’s preexisting depression had been exacerbated by the pain and disability caused by her
employment injuries and her treatment by the employing establishment. The Office accepted
appellant’s claim of moderate recurrent major depression based on the April 2004 report of
Dr. Bornstein, a Board-certified psychiatrist, who found that appellant’s depression was partially
related to her employment injury. In May 2005 Dr. Bjorseth stated that appellant’s depression
had disabled her from work. Dr. McConnell, a Board-certified psychiatrist, opined in
December 2005 and February 2006 that appellant’s spinal injuries did not cause her depression,
but exacerbated this preexisting condition by creating a situation of social isolation, financial
distress and other factors related to disability. In an October 14, 2006 report, Dr. Petrie, a Boardcertified psychiatrist, diagnosed moderate recurrent major depression, but found that it was not

7

related to appellant’s September 6, 2001 employment injury. He noted that pain and disability
associated with “ongoing tissue or organ dysfunction can lead to the development of major
depression.” Dr. Petrie found, however, that appellant’s depression was not causally related to
the accepted back injuries because “her pain complaints and the associated degree of disability
[were] clearly in excess of that accounted for by residuals of the injury.” He noted that appellant
had an “occupational problem” related to feelings of anger with the employing establishment, a
pain disorder and posttraumatic stress syndrome that would interfere with treatment of her
depression, but found that they were not causally related to her back injury.
The Board finds that Dr. Petrie’s report carries the weight of the medical opinion
evidence and that the Office properly relied on it in determining that appellant had no remaining
disability or residuals related to her employment injury.
The Board therefore finds that the Office properly relied on the opinions of Dr. Hubbard
and Dr. Petrie to establish that appellant has no remaining disability or residuals related to her
accepted employment conditions.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation for wage-loss and medical benefits effective February 22, 2007.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 22, 2007 is affirmed.
Issued: September 14, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

